PER CURIAM.
Rashid Qawi M-Amin appeals from the district court’s order adopting the report and recommendation of the magistrate judge and denying M-Amin’s 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) petition. We have reviewed the record on appeal and find no reversible error. Thus, we deny a certificate of appealability and dismiss the appeal substantially on the reasoning of the district court. Alr-Amin v. Angelone, No. CA-01-348-2 (E.D.Va. Feb. 14, 2002). In addition, we find that the state court’s determination that M-Amin’s *836confession was not obtained in violation of his right to counsel was not unreasonable and that the state court employed the correct legal standard in making this determination. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.